Concurring opinion of


Mr. Justice Field.

I concur in the judgment in this case, but not in all the-views expressed in the opinion. I adhere -to what I said ■ in my dissent in the case of Neal v. Delaware, 103 U. S. 370, 405, 409, that there is nothing in the late amendments to the Constitution, the Thirteenth, Fourteenth and Fifteenth, which requires that colored citizens shall be summoned on juries, *371grand or petit, in order to secure to persons of their race justice and equality in the administration of the law; and, further, that the manner in which, jurors to serve in . the state courts shall be selected, and the qualifications they shall possess, are matters entirely of state regulation.